Citation Nr: 1639199	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-23 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 

2.  Entitlement to service connection for the cause of the Veteran's death. 


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from September 2004 to April 2006.  He died in December 2008.  The appellant is the Veteran's father.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Appellant is seeking service connection for cause of the Veteran's death or accrued benefits.  Prior to discussing the appeal at hand, the Board would be remiss if it did not recognize the Veteran's outstanding service.  The Veteran was clearly a credit to the Army and to his family, and his service to his country is greatly appreciated.  

With regard to the TDIU claim, the Board notes that the AOJ must also make a determination in the first instance as to whether the appellant may substitute for the Veteran in the pending TDIU appeal.  The appellant submitted a written statement in February 2009 requesting "any accrued benefits."  The Board construes this as a request to be substituted and a claim for accrued benefits.  The AOJ must make a determination in the first instance regarding the appellant's eligibility for substitution, and then adjudicate the claim either with the appellant as the substituted claimant or as a claim for accrued benefits.

If the RO determines that the Appellant is a valid substitute or an eligible accrued benefits beneficiary, an SOC must be issued.  The Veteran filed a claim for TDIU in April 2006.  His claim was denied in August 2007.  In June 2008, he filed a notice of disagreement (NOD).  The Veteran was not issued a statement of the case (SOC) in response to his June 2008 NOD, and the appeal for TDIU was therefore pending at the time of his death in December 2008.  

With regard to the cause of death claim, the appellant contends that the Veteran had severe chest pain, vomited blood, and lost consciousness prior to the motor vehicle accident (MVA).  He argues that these symptoms may have caused his death prior to the MVA.  Despite these contentions and the medical records showing chest pain in and after service, a medical opinion has not been obtained on the cause of the Veteran's death.  The Board finds that this case must be remanded for such an opinion.

Further, it appears that there are outstanding VA and private treatment records.  Specifically, the claims file is negative for any treatment records relating to the MVA or any VA treatment records from the Veteran's hospitalization for an arrythymia in July 2008.  It also appears that the Veteran received disability benefits from the Social Security Administration (SSA) prior to his death.  See SSA award letter, May 2008.  On remand, the AOJ must attempt to obtain these, and any other relevant, treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Adjudicate the issue of substitution in the first instance and determine if substitution of the Appellant for the Veteran is proper with respect to the claim for TDIU filed in June 2007.  

If the request for substitution is allowed, issue an SOC to the appellant addressing the TDIU claim, based on substitution.  If the appellant perfects an appeal for this claim, this issue should be returned to the Board.

If the request for substitution is denied, issue an SOC to the appellant addressing the claim for TDIU for the purposes of accrued benefits.  If the appellant perfects an appeal for this claim, this issue should be returned to the Board for further appellate review.

2.  Provide the appellant with notice that complies with Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Such notice must include: (1) a statement of the conditions for which the Veteran was service connected at the time of his death, (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition, and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.

3.  Obtain any VA treatment records from the Birmingham VAMC and any other identified VA facilities.  The Board is particularly interested in records relating to his July 2008 hospitalization for arrhythmia and any other cardiac-related records.

4.  Appropriate efforts should be taken to obtain a complete copy of the Veteran's SSA disability determination with all associated medical records.

5.  Contact the appellant and ask him to provide a signed release of information for any outstanding treatment records relating to the Veteran's treatment after the MVA, including any emergency medical/ambulance records.  If the appellant returns a completed release of information, the AOJ should obtain these records and associate them with the claims file.  He should also be invited submit any lay statements regarding the Veteran's symptoms prior to the MVA.  

6.  After completion of the above actions, the claims file should be sent to an appropriate VA physician (preferably a cardiologist) to provide an opinion on the cause of the Veteran's death.  The physician must review the entire claims file, including the death certificate and any newly associated treatment records.  That such a review was conducted must be noted in the opinion.  The examiner should specifically address the Appellant's argument that the Veteran suffered an aortic aneurysm related to service that caused his death prior to the MVA.  

a. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's service-connected psychiatric disability was a principal (primary) or contributory (contributed materially or substantially) cause of his death?  

b. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran suffered an aortic aneurysm prior to the MVA that was a principal (primary) or contributory (contributed materially or substantially) cause of his death?  If so, is it as likely as not that the aortic aneurysm was related to the Veteran's service or service-connected psychiatric disability?

The examiner should address the Appellant's contention that many other members of the Veteran's unit in Iraq suffered aortic aneurysms and his complaints of chest pain since service that worsened during periods of increased psychiatric symptoms.  The examiner should also address the appellant's observations (as a first responder) that the Veteran had no obvious signs of trauma that would result in death following the MVA.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

7.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to service connection for the cause of the Veteran's death should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Appellant.  After he has had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






